WALKER, P. J.
There ivas evidence in the case tending to prove the existence of facts inconsistent with the defendant’s guilt. This being true, he was entitled to have the court give written charge 5 requested by him. — Walker v. State, 153 Ala. 31, 45 South. 640; Simmons v. State, 158 Ala. 8, 48 South. 606; Kirkwood v. State, 3 Ala. App. 15, 57 South. 504. The error committed in the refusal to give that charge was not cured by the giving of any other charge requested, as the proposition there stated as to the legal sufficiency of the evidence mentioned to raise a reasonable doubt of the defendant’s guilt was not covered by any written charge given.
Written charge 3, requested by the defendant, is substantially identical with one which was approved by the Supreme Court of Mississippi in the case of Bell v. State, 89 Miss. 810, 42 South. 542, 119 Am. St. Rep. 722, 11 Ann. Cas. 431. We think that the opinion rendered in that case sufficiently vindicates the correctness of the charge. The only debatable feature of it is the proposition stated in its first clause. — Mitchell v. State, 129 Ala. 23, 30 South. 348. And we do not *23think that the statement made in that clause is subject to any just criticism. If it had stood by itself in a separate charge, it may he that the court would not have been chargeable with error for refusing to give it, because of its failure to hypothesize the necessity of the doubt referred to being one arising upon a consideration of the evidence in the case; but, connected as the statement is with the other portions of the charge, it is plain that it is only such a doubt that is spoken of, and that the only subject dealt with in the clause in question is the right of each juror to exercise his own individual judgment in reaching, a conclusion as to what amounts to or constitutes a reasonable doubt of the defendant’s guilt. It is not questionable that this is a matter upon which it is the right and duty of each juror to act on his own conception or conviction. If, after a consideration of the evidence, there is left in his mind what he deems to be a reasonable doubt of the defendant’s guilt, he is under no duty to join in a verdict of guilt because the other jurors do not concur in that view. The clause in question, in the connection in which it is found, imports no more than this, and the presence of. this proposition in the charge did not warrant the court in refusing to give it.
Reversed and remanded.